Citation Nr: 0114434	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder and 
for service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran had active service from January 1961 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Portland, Oregon, VA Regional 
Office (RO) determination that the appellant did not submit 
new and material evidence to reopen his claim for service 
connection for a back disorder and for service connection for 
a mental disorder.


REMAND

The appellant testified in a local personal hearing in 
February 2000.  In reference to his separation from the Air 
Force, the appellant testified that he was discharged based 
on "minor infractions."  (Transcript (T) at pg. 2).  The 
appellant recalled participating in some hearings and 
possibly meeting with psychologists as well, prior to being 
discharged.  (T. at pgs. 2-3).  The appellant testified that 
in addition to performance problems during basic training due 
to his back disorder, he was always having disciplinary 
problems as well.  (T. at pg. 3-4).  He testified further 
that his disciplinary problems were a part of his psychiatric 
problem.  (T. at pg. 4).

First, the Board construes the appellant's testimony to be 
allegations that service personnel records exist that would 
have a direct bearing on his claim for service connection for 
a mental disorder, and possibly on his claim for service 
connection for a back disorder.  The Board notes that the RO 
repeatedly attempted to obtain service medical records and 
the National Personnel Records Center (NPRC) responded by 
noting that the records had been involved in a fire.  The RO 
followed up with numerous attempts to obtain reconstructed 
service medical records, which ultimately were proven 
unsuccessful because the appellant failed to provide 
sufficient information, such as his unit designation and 
dates of treatment.  The RO diligently followed up on 
repeated occasions by advising the appellant of the 
deficiencies in the information requests, and requesting more 
specific information.  The appellant, however, failed to 
respond with more specific treatment dates.  The RO also made 
a specific request for the DD Form 214, which it received 
from NPRC in April 1969.  

The Board finds that the RO mounted exemplary efforts to 
obtain service medical records.  The Board must conclude, 
however, the claimant is alleging the existence of 
potentially relevant service administrative records that 
could substantiate the claim in addition to service medical 
records.  The Board can not locate any requests for the 
appellant's service personnel records or assertions from NPRC 
that these records are unavailable.  The Board notes that 
where new and material evidence consists of supplemental 
service department records received after a decision becomes 
final, the former decision will be reconsidered.  38 C.F.R. 
3.156(c) (2000).  In this matter, the appellant has alleged 
that service personnel records do exist, which would have a 
direct and substantial bearing on his claims.  The Board 
finds that the Department of Veterans Affairs (VA) is 
obligated to attempt to obtain the appellant's service 
personnel records.

Beyond the question of the potential existence of additional 
records from the service department, recently enacted 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)(hereafter VCAA), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board also notes that the appellant testified that he 
received social security disability compensation.  (T. at pg. 
4).  In the event the claim is found to be entitled to de 
novo adjudication under 38 C.F.R. 3.156(c), or is reopened, 
it appears to the Board that under the VCAA in order to 
properly assist the appellant in the development of his 
claim, the RO should obtain the Social Security 
Administration records.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.   The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
hearings and consultation of a 
psychologist while in service.  This 
should include the date and location of 
any proceedings.

3.  Based upon the information in the 
file and any additional response from 
the claimant following (2), the RO 
should contact the National Personnel 
Records Center and request a copy of the 
appellant's service personnel 
(administrative) records, particularly 
those concerning his discharge from 
service.

In accordance with the VCAA, with 
respect to any Federal government 
records, the RO must discharge the 
obligations set out in (7) above.

4.  Following the development action 
above, and in light of additional 
evidence submitted by the claimant, the 
RO should determine whether the claim 
should receive de novo adjudication 
under 38 C.F.R. 3.156(c), or whether the 
claim is reopened based upon the 
submission of new and material evidence.  
In the event the RO finds favorably on 
either of these points, it should then 
consider the applicability of the VCAA 
and specifically whether further effort 
is required to secure records from the 
Social Security Administration (SSA).  
If so, the RO should request a copy of 
any decision on the merits of the claim 
by the SSA and copies of any medical 
records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000). 

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for 
service connection for a mental disorder 
and service connection for a back 
disorder.

6.  Thereafter, if the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




